DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 87, 91-95, 97, 98, and 107-110 are pending and examined. 
Claim Objections
3.	Claim 87 is objected to because the recitation “rice AHAS polypeptide in a rice plant comprising SEQ ID NO: 2” introduces ambiguity into the claim language. The claim should clearly indicate that “SEQ ID NO: 2” refers to the “polypeptide” and not to “a rice plant.”  Appropriate correction is required. 
Claim Rejections - 35 USC § 112 - Fourth Paragraph
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 91-95 and 107 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant's arguments filed on December 28, 2020 have been fully considered but they are not persuasive.

Claim 107 is directed to the mutagenized rice AHAS polypeptide of claim 87, wherein the phenotype of a plant comprising said polypeptide is defined in a manner recited in claim 107.  The wherein clauses of claim 107 merely recite a way of determining a property, and do not introduce any structural limitations to the polypeptide of claim 87.   The claim thus fails to properly further limit the subject matter of the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant argues as follows: “The positioning and/or arrangement of the polypeptide is unquestionably a structural element. Furthermore, the elements of claim 91 may be interpreted as product-by-process elements. As set forth above, product-by-process elements can be in independent or dependent form. In the context of an infringement analysis, claim 91. would only be infringed by a rice polypeptide in a rice plant having the claimed phenotypes and wherein the rice plant in which the polypeptide is located is treated with an AHAS-inhibiting herbicide. Claims 92-95 further 
Applicant argues that “Furthermore, while the elements of claims 91-95 may not be considered limiting for examination/prior art purposes (not admitted), that is, claims 91-95 may be obvious for the same reasons as claim 87 (not admitted), the elements of dependent claims 91-95 nonetheless further limit the scope of claim 87 for infringement purposes. Accordingly, dependent claims 91-95 unquestionably meet the statutory requirements of 35 U.S.C. § 112(d). Regarding claim 107, Applicant respectfully maintains that for all of the reasons previously made of record with respect to In re Stepan, 868 F.3d at 1342, 1348 (Fed. Cir. 2017), the claimed phenotypes recited in claim 107 represent structural features of the claimed polypeptide. See, e.g., Response to Non-Final Office Action dated September 2, 2020. For these further reasons, claim 107 is in proper dependent form. Accordingly, dependent claim 107 unquestionably meets the statutory requirements of 35 U.S.C. § 112(d).  Moreover, for a rice polypeptide to infringe this claim, it would need to meet all of the elements of claims 87 and 107.  Indeed, an infringing rice polypeptide would not only need to be located within a rice plant, the plant having the phenotype elements of claim 87, but also the phenotype element(s) of claim 107” (page 6). 
Applicant’s argument is not found to be persuasive.  A rice polypeptide that reads on and infringes on the rice polypeptide of claim 87 would read on the polypeptide of said claim regardless of where the latter is located.  While said location is a structural limitation, it does not limit the structure of the claimed product, the polypeptide.  Further location of a claimed product does not affect its structure, and thus, patentability. 
To the extent that Applicant’s argument relies on an analogy to a product-by-process analysis, that analysis contradicts Applicant’s position.  In In Re Thorpe, the Federal Circuit rules that the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Just like a process that does not affect the structure of a claimed product, reciting a limitation on a location of said product does not impact said structure. Importantly, claim 91 is not directed to a plant comprising the polypeptide of claim 87, but to the polypeptide itself.  
With regard to claim 107 and the recited phenotype, Applicant’s argument based on the In re Stepan decision was addressed in the Final Office Action mailed on June 2, 2020, in the Examiner’s response to Applicant’s argument directed to the obviousness rejection (pages 13-14 of the Office Action), and remains unpersuasive for the reasons of record.  
To the extent that Applicant argues that the phenotype could be interpreted as a functional limitation and that such limitations are proper and must be considered, it is unclear how the argument would help overcome the rejection.  Claim 107, like claim 87, is directed to a polypeptide.  The structure of a polypeptide is determined by the sequence of amino acids that the polypeptide comprises (barring any specific additional structural modifications, but these are not recited in the claims).  Any phenotype that the inherent in its structure.  It is well established that “a chemical composition and its properties are inseparable.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01.  In the instant case, the mutagenized rice AHAS comprising the recited substitution is directly analogous to the chemical composition of In re Spada.  The rejection is maintained. 
Claim Rejections - 35 USC § 112 - Indefiniteness
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 107 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection was necessitated by Applicant’s amendments to the claim. 
	The term “equivalent” renders the claim indefinite.  The claim, as instantly amended, recites: “phenotype … equivalent to the phenotype of a plant not exhibiting any phytotoxic symptoms” and “phenotype … equivalent to the phenotype of a plant not being killed or not inhibited in its growth.”  Said term is a relative term of degree and requires a definition of how equivalence is established.  Yet the specification provides no indication as to how said equivalence between phenotypes could be determined, and without such teaching, one of ordinary skill in the art would not be readily apprised as to what “equivalent phenotype” means in the instant context.  For example, it is unclear to 
Claim Interpretation

8.	The following is noted with regard to claim interpretation.  Claim 87, as amended, is drawn to a mutagenized rice polypeptide in a rice plant comprising SEQ ID NO: 2.  The structure of said polypeptide is limited by the amino acid sequence of SEQ ID NO: 2.  The newly added limitation “in a rice plant,” or the clauses recite either the location of the polypeptide, its property of tolerance, or a property of a rice plants comprising said polypeptide.  Those clauses do not limit the structure and, therefore, the patentability, of the polypeptide.  The recitation that “said polypeptide being expressed” from the AHASL nucleic acid of the plants of line IMINTA 16 or their progeny, is also read as not imparting any additional structural limitations to the claimed mutagenized rice AHASL polypeptide.  Similarly, the “wherein” clauses in claim 91-95 and in the newly added claim 107 fail to further limit the structure of the polypeptide of claim 87.
It is noted that a polypeptide that reads on the polypeptide of the instant claims will read on it regardless of whether it is located in a plant or not. See MPEP 2111.04; MPEP 2113.  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 87, 91-95, 97, 98, 107, 109, and 110 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Publication 2003/0217381, published November 20, 2003), in view of Kolkman et al (2004, Theoretical and Applied Genetics 109:1147-1159), Tan et al (Pest Manag. Sci. (2005) 61:246-257, published online on December 31, 2004), Kmiec et al (US Patent Publication 2003/0236208, published December 25, 2003), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512).  
Applicant's arguments filed on December 28, 2020 have been fully considered but they are not persuasive.
	The claims are drawn to a “mutagenized” rice AHAS polypeptide comprising  SEQ ID NO: 2.  The claims are drawn to a method of controlling weeds.  
Croughan teaches mutant nucleotide sequences encoding an imidazolinone and sulfonylurea resistant acetohydroxyacid synthase large subunit (AHASL), isolated from mutant rice plants (Abstract; paragraph 0044 on pg. 4).  Croughan teaches using said nucleotide sequences to transform rice plants to render them tolerant to AHAS-inhibiting herbicides.  Croughan teaches rice plants comprising said nucleotide sequences (Abstract; paragraph 0045 on pg. 5; see also Table 8 on page 18).  Croughan teaches 
Croughan teaches, at SEQ ID NO: 17, the amino acid sequence of the wild-type AHAS protein from the wild-type Cypress rice, which sequence is encoded by the corresponding nucleic acid sequence of SEQ ID NO: 14 (paragraph 0144, pg. 19).  The amino acid sequence of SEQ ID NO: 17 of Croughan has 99.5% sequence identity to the instant SEQ ID NO: 2.  The sequence alignment between SEQ ID NO: 17 of Croughan and the instant SEQ ID NO: 2 is set forth below. 
; Sequence 17, Application US/10258842
; Publication No. US20030217381A1
; GENERAL INFORMATION:
;  APPLICANT: Board of Supervisors of Louisiana State University and Agricultural and
;  APPLICANT:  Mechanical College
;  APPLICANT:  Croughan, Timothy
;  TITLE OF INVENTION: RESISTANCE TO ACETOHYDROXYACID SYNTHASE-INHIBITING HERBICIDES
;  FILE REFERENCE: 98A9.2-PCT Croughan
;  CURRENT APPLICATION NUMBER: US/10/258,842
;  CURRENT FILING DATE:  2002-10-28
;  PRIOR APPLICATION NUMBER: US 60/203,434
;  PRIOR FILING DATE: 2000-05-10
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.0; and WordPerfect version 8
; SEQ ID NO 17
;   LENGTH: 644
;   ORGANISM: Oryza sativa
;   OTHER INFORMATION: Inferred complete AHAS sequence, wild type var. Cypress

  Query Match             99.5%;  Score 3312;  DB 4;  Length 644;
  Best Local Similarity   99.4%;  
  Matches  640;  Conservative    2;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVFPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db          1 MATTAAAAAATLSAAATAKTGRKNHQRHHVLPARGRVGAAAVRCSAVSPVTPPSPAPPAT 60

Qy         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PLRPWGPAEPRKGADILVEALERCGVSDVFAYPGGASMEIHQALTRSPVITNHLFRHEQG 120

Qy        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDVF 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||| |
Db        121 EAFAASGYARASGRVGVCVATSGPGATNLVSALADALLDSVPMVAITGQVPRRMIGTDAF 180

Qy        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QETPIVEVTRSITKHNYLVLDVEDIPRVIQEAFFLASSGRPGPVLVDIPKDIQQQMAVPV 240

Qy        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WDTSMNLPGYIARLPKPPATELLEQVLRLVGESRRPILYVGGGCSASGDELRRFVELTGI 300

Qy        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360

Db        301 PVTTTLMGLGNFPSDDPLSLRMLGMHGTVYANYAVDKADLLLAFGVRFDDRVTGKIEAFA 360

Qy        361 SRAKIVHIDIDPAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQ 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SRAKIVHIDIDPAEIGKNKQPHVSICADVKLALQGLNALLDQSTTKTSSDFSAWHNELDQ 420

Qy        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 QKREFPLGYKTFGEEIPPQYAIQVLDELTKGEAIIATGVGQHQMWAAQYYTYKRPRQWLS 480

Qy        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SAGLGAMGFGLPAAAGASVANPGVTVVDIDGDGSFLMNIQELALIRIENLPVKVMVLNNQ 540

Qy        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 HLGMVVQWEDRFYKANRAHTYLGNPECESEIYPDFVTIAKGFNIPAVRVTKKSEVRAAIK 600

Qy        601 KMLDTPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTVY 644
              |||:||||||||||||||||||||||||||||||||||||||:|
Db        601 KMLETPGPYLLDIIVPHQEHVLPMIPSGGAFKDMILDGDGRTMY 644

The amino acid sequence of Croughan differs from the instant SEQ ID NO: 2 at amino acid position 31, 179, 604, and 643.  Position 179 is the only difference that lies within the art recognized conserved Domain D “AFQETP.”  The other differences do not lie within the domains of a plant acetohydroxyacid synthase large subunit that are involved in herbicide tolerance.  Given that the cultivar from which SEQ ID NO: 14 was isolated, Cypress, is identified as wild-type by Croughan, the differences at positions 31, 604, and 643 appear functionally silent, representing natural variance within the rice species. 
Croughan teaches nucleic acid sequence of SEQ ID NO: 14, which encodes said SEQ ID NO: 17, and which is 99.2% identical to the nucleic acid sequence of the instant SEQ ID NO: 1.  The sequence alignment is set forth below:
; Sequence 14, Application US/10258842
; Publication No. US20030217381A1
;  APPLICANT: Board of Supervisors of Louisiana State University and Agricultural and
;  APPLICANT:  Mechanical College
;  APPLICANT:  Croughan, Timothy
;  TITLE OF INVENTION: RESISTANCE TO ACETOHYDROXYACID SYNTHASE-INHIBITING HERBICIDES
;  FILE REFERENCE: 98A9.2-PCT Croughan
;  CURRENT APPLICATION NUMBER: US/10/258,842
;  CURRENT FILING DATE:  2002-10-28
;  PRIOR APPLICATION NUMBER: US 60/203,434
;  PRIOR FILING DATE: 2000-05-10
;  NUMBER OF SEQ ID NOS: 25
;  SOFTWARE: PatentIn version 3.0; and WordPerfect version 8

;   ORGANISM: Oryza sativa
;   OTHER INFORMATION: Complete AHAS sequence, wild type, cultivar Cypress

  Query Match             99.2%;  Score 1945.4;  DB 8;  Length 1986;
  Best Local Similarity   99.7%;  
  Matches 1949;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          7 ATGGCTACGACCGCCGCGGCCGCGGCCGCCACCTTGTCCGCCGCCGCGACGGCCAAGACC 66
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCTACGACCGCCGCGGCCGCGGCCGCCACCTTGTCCGCCGCCGCGACGGCCAAGACC 60

Qy         67 GGCCGTAAGAACCACCAGCGACACCACGTCTTTCCCGCTCGAGGCCGGGTGGGGGCGGCG 126
              |||||||||||||||||||||||||||||| |||||||||||||||||||||||||||||
Db         61 GGCCGTAAGAACCACCAGCGACACCACGTCCTTCCCGCTCGAGGCCGGGTGGGGGCGGCG 120

Qy        127 GCGGTCAGGTGCTCGGCGGTGTCCCCGGTCACCCCGCCGTCCCCGGCGCCGCCGGCCACG 186
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCGGTCAGGTGCTCGGCGGTGTCCCCGGTCACCCCGCCGTCCCCGGCGCCGCCGGCCACG 180

Qy        187 CCGCTCCGGCCGTGGGGGCCGGCCGAGCCCCGCAAGGGCGCGGACATCCTCGTGGAGGCG 246
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CCGCTCCGGCCGTGGGGGCCGGCCGAGCCCCGCAAGGGCGCGGACATCCTCGTGGAGGCG 240

Qy        247 CTGGAGCGGTGCGGCGTCAGCGACGTGTTCGCCTACCCGGGCGGCGCGTCCATGGAGATC 306
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CTGGAGCGGTGCGGCGTCAGCGACGTGTTCGCCTACCCGGGCGGCGCGTCCATGGAGATC 300

Qy        307 CACCAGGCGCTGACGCGCTCCCCGGTCATCACCAACCACCTCTTCCGCCACGAGCAGGGC 366
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CACCAGGCGCTGACGCGCTCCCCGGTCATCACCAACCACCTCTTCCGCCACGAGCAGGGC 360

Qy        367 GAGGCGTTCGCGGCGTCCGGGTACGCGCGCGCGTCCGGCCGCGTCGGGGTCTGCGTCGCC 426
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GAGGCGTTCGCGGCGTCCGGGTACGCGCGCGCGTCCGGCCGCGTCGGGGTCTGCGTCGCC 420

Qy        427 ACCTCCGGCCCCGGGGCAACCAACCTCGTGTCCGCGCTCGCCGACGCGCTGCTCGACTCC 486
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ACCTCCGGCCCCGGGGCAACCAACCTCGTGTCCGCGCTCGCCGACGCGCTGCTCGACTCC 480

Qy        487 GTCCCGATGGTCGCCATCACGGGCCAGGTCCCCCGCCGCATGATCGGCACCGACGTCTTC 546
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||
Db        481 GTCCCGATGGTCGCCATCACGGGCCAGGTCCCCCGCCGCATGATCGGCACCGACGCCTTC 540

Qy        547 CAGGAGACGCCCATAGTCGAGGTCACCCGCTCCATCACCAAGCACAATTACCTTGTCCTT 606
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CAGGAGACGCCCATAGTCGAGGTCACCCGCTCCATCACCAAGCACAATTACCTTGTCCTT 600

Qy        607 GATGTGGAGGACATCCCCCGCGTCATACAGGAAGCCTTCTTCCTCGCGTCCTCGGGCCGT 666
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GATGTGGAGGACATCCCCCGCGTCATACAGGAAGCCTTCTTCCTCGCGTCCTCGGGCCGT 660

Qy        667 CCTGGCCCGGTGCTGGTCGACATCCCCAAGGACATCCAGCAGCAGATGGCTGTGCCAGTC 726
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CCTGGCCCGGTGCTGGTCGACATCCCCAAGGACATCCAGCAGCAGATGGCTGTGCCAGTC 720

Qy        727 TGGGACACCTCGATGAATCTACCGGGGTACATTGCACGCCTGCCCAAGCCACCCGCGACA 786
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 TGGGACACCTCGATGAATCTACCGGGGTACATTGCACGCCTGCCCAAGCCACCCGCGACA 780

Qy        787 GAATTGCTTGAGCAGGTCTTGCGTCTGGTTGGCGAGTCACGGCGCCCGATTCTCTATGTC 846
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GAATTGCTTGAGCAGGTCTTGCGTCTGGTTGGCGAGTCACGGCGCCCGATTCTCTATGTC 840

Qy        847 GGTGGTGGCTGCTCTGCATCTGGTGATGAATTGCGCCGGTTTGTTGAGCTGACCGGCATC 906
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        907 CCAGTTACAACCACTCTGATGGGCCTCGGCAATTTCCCCAGTGATGATCCGTTGTCCCTG 966
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 CCAGTTACAACCACTCTGATGGGCCTCGGCAATTTCCCCAGTGATGATCCGTTGTCCCTG 960

Qy        967 CGCATGCTTGGGATGCATGGCACGGTGTACGCAAATTATGCGGTGGATAAGGCTGACCTG 1026
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 CGCATGCTTGGGATGCATGGCACGGTGTACGCAAATTATGCGGTGGATAAGGCTGACCTG 1020

Qy       1027 TTGCTTGCATTTGGCGTGCGGTTTGATGATCGTGTGACAGGGAAAATTGAGGCTTTTGCA 1086
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 TTGCTTGCATTTGGCGTGCGGTTTGATGATCGTGTGACAGGGAAAATTGAGGCTTTTGCA 1080

Qy       1087 AGCAGGGCCAAGATTGTGCACATTGACATTGATCCAGCGGAGATTGGAAAGAACAAGCAA 1146
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 AGCAGGGCCAAGATTGTGCACATTGACATTGATCCAGCGGAGATTGGAAAGAACAAGCAA 1140

Qy       1147 CCACATGTGTCAATTTGCGCAGATGTTAAGCTTGCTTTACAGGGCTTGAATGCTCTGCTA 1206
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CCACATGTGTCAATTTGCGCAGATGTTAAGCTTGCTTTACAGGGCTTGAATGCTCTGCTA 1200

Qy       1207 GACCAGAGCACAACAAAGACAAGTTCTGATTTTAGTGCGTGGCACAATGAGTTGGACCAG 1266
              |||||||||||||||||||||||||||||||||||||| |||||||||||||||||||||
Db       1201 GACCAGAGCACAACAAAGACAAGTTCTGATTTTAGTGCATGGCACAATGAGTTGGACCAG 1260

Qy       1267 CAGAAGAGGGAGTTTCCTCTGGGGTACAAGACTTTTGGTGAAGAGATCCCACCGCAATAT 1326
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 CAGAAGAGGGAGTTTCCTCTGGGGTACAAGACTTTTGGTGAAGAGATCCCACCGCAATAT 1320

Qy       1327 GCTATTCAGGTGCTGGATGAGCTGACGAAAGGGGAGGCAATCATCGCTACTGGTGTTGGA 1386
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 GCTATTCAGGTGCTGGATGAGCTGACGAAAGGGGAGGCAATCATCGCTACTGGTGTTGGA 1380

Qy       1387 CAGCACCAGATGTGGGCGGCACAATATTACACCTACAAGCGGCCACGGCAGTGGCTGTCT 1446
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 CAGCACCAGATGTGGGCGGCACAATATTACACCTACAAGCGGCCACGGCAGTGGCTGTCT 1440

Qy       1447 TCGGCTGGTCTGGGCGCAATGGGATTTGGGCTGCCTGCTGCAGCTGGTGCTTCTGTGGCT 1506
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 TCGGCTGGTCTGGGCGCAATGGGATTTGGGCTGCCTGCTGCAGCTGGTGCTTCTGTGGCT 1500

Qy       1507 AACCCAGGTGTCACAGTTGTTGATATTGATGGGGATGGTAGCTTCCTCATGAACATTCAG 1566
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1501 AACCCAGGTGTCACAGTTGTTGATATTGATGGGGATGGTAGCTTCCTCATGAACATTCAG 1560

Qy       1567 GAGTTGGCATTGATCCGCATTGAGAACCTCCCGGTGAAGGTGATGGTGTTGAACAACCAA 1626
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 GAGTTGGCATTGATCCGCATTGAGAACCTCCCGGTGAAGGTGATGGTGTTGAACAACCAA 1620

Qy       1627 CATTTGGGTATGGTTGTGCAATGGGAGGATAGGTTTTACAAGGCAAATAGGGCGCATACA 1686
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 CATTTGGGTATGGTTGTGCAATGGGAGGATAGGTTTTACAAGGCAAATAGGGCGCATACA 1680

Qy       1687 TACTTGGGCAACCCAGAATGTGAGAGTGAGATATATCCAGATTTTGTGACTATTGCTAAA 1746
              |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
Db       1681 TACTTGGGCAACCCAGAATGTGAGAGCGAGATATATCCAGATTTTGTGACTATTGCTAAA 1740

Qy       1747 GGGTTCAATATTCCTGCAGTCCGTGTAACAAAGAAGAGTGAAGTCCGTGCCGCCATCAAG 1806
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 GGGTTCAATATTCCTGCAGTCCGTGTAACAAAGAAGAGTGAAGTCCGTGCCGCCATCAAG 1800

Qy       1807 AAGATGCTCGATACCCCAGGGCCATACTTGTTGGATATCATCGTCCCACACCAGGAGCAT 1866
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 AAGATGCTCGAGACCCCAGGGCCATACTTGTTGGATATCATCGTCCCACACCAGGAGCAT 1860


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 GTGCTGCCTATGATCCCAAGTGGGGGCGCATTCAAGGACATGATCCTGGATGGTGATGGC 1920

Qy       1927 AGGACTGTGTATTAATCTATAATCTGTATGTTGGC 1961
              |||||| ||||||||||||||||||||||||||||
Db       1921 AGGACTATGTATTAATCTATAATCTGTATGTTGGC 1955

Croughan teaches an art-standard method of making mutant rice plants and selecting such for herbicide tolerance (Example 28, beginning at paragraph 0075, on pg. 8).  Croughan teaches isolating nucleic acids encoding mutated, herbicide-resistant AHASL (comprising a substitution at position 627) from a plant derived by mutating said Cypress rice (Example 36 beginning at paragraph 0147 on pg. 20).  Croughan teaches isolating AHAS enzyme from the herbicide resistant rice plants (paragraphs 0112-0113 and Table 5 on pg. 15).  Croughan teaches using said isolated AHAS DNA sequences, under the control of an appropriate promoter, to transform crop plants (paragraphs 0171-0175 on pg. 22).  Croughan teaches that plants suitable for transformation are both monocots and dicots; such as rice, maize, wheat, rye, barley, sunflower, alfalfa, canola, soybean, peanut, tobacco, tomato and potato (paragraph 0185 on pg. 23).
Croughan teaches methods of producing transformed plants and cells, comprising transforming plant cells with a transformation vector comprising said resistant AHASL nucleic acids, using selection media to select for AHAS-inhibitor resistant cells, and subsequently regenerating herbicide-resistant plants from those cells (paragraphs 0176-0180 on pg. 22).  Croughan teaches obtaining seeds from AHASL-inhibitor resistant rice plants (Examples 1-15, paragraphs 0061-0068 on pg. 7). 
Croughan teaches imidazolinone and sulfonylurea herbicides by trade names, generic names and chemical names, including for example, 2-(4-isopropyl-4-methyl-5-oxo-2-imidazolin-2-yl)-5-methylnicotinic acid (page 27, paragraph 0225; see also paragraphs 0213-0214 on pg. 25-26).  Croughan teaches applying an imidazolinone 
Croughan does not specifically teach a rice AHASL having an aspartate or valine at amino acid position 179 relative to SEQ ID NO: 2.  Croughan does not teach the instant SEQ ID NO: 1. 
Kolkman et al teach the Ala205Val mutation in sunflower AHASL conferring resistance to imazethapyr and chlorimuron (pg. 1153, right column, 1st paragraph).  Kolkman et al teach that Ala205 is conserved in AHAS enzymes in numerous species (pg. 1157, left col.). 
Tan et al teach that mutations at Ala205 exhibit acceptable tolerance to imidazolinones and are also a good choice for the development of imidazolinone-tolerant crops (pg. 248, top of right col.). 
Kmiec et al teach how to make predictable mutations in a plant AHASL gene in a plant cell.  Kmiec et al teach making a mutagenized plant comprising a modified AHAS large subunit polynucleotide encoding an herbicide-tolerant AHAS protein at claims 10 and 11 (see also Table 11 on pages 19-28). 

It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the teachings of Croughan using the teachings of Kolkman et al, and introduce an aspartate or valine at amino acid position 179 relative to SEQ ID NO: 2, in a rice acetohydroxyacid synthase large subunit to produce an herbicide-tolerant rice plant - either using the selection method of Croughan or the site-directed mutagenesis method of Kmiec et al.  It would have been prima facie obvious to obtain a rice AHASL1 nucleic acid encoding said AHASL1 mutant comprising an aspartate or valine at position 179.  The nucleic acid thus obtained would have been a functional equivalent to the instant SEQ ID NO: 1. 
As set forth above, the amino acid differences between SEQ ID NO: 17 of Croughan and the instant SEQ ID NO: 2 (and thus the corresponding nucleic acid differences between SEQ ID NO: 14 of Croughan and the instant SEQ ID NO: 1) would not have resulted in unexpected results because they appear functionally silent with regard to herbicide resistance.  The resistance to specific rates of the recited imidazolinone herbicides would have been a property naturally flowing from the prima facie obvious structure of the mutant AHASL.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In 
It would have been further obvious to use the resultant nucleic acid to transform a dicot or a monocot plant, including rice, as taught by Croughan, in order to confirm resistance to imidazolinones and sulfonylureas.  Obtaining cells, plant parts, or seeds of said resistant plants, and treating the seeds pre-emergence with AHAS-inhibiting sulfonylurea or imidazolinone herbicides would have been also obvious as a matter of standard industry practice, and in view of the teachings of Croughan.  Using the resultant AHAS-inhibitor resistant plants in a method for controlling weeds, including red rice, would have been obvious as a matter of standard industry practice and given the suggestion of Croughan, including the teachings of specific herbicides to be used.  Treating the seeds of said herbicide resistant rice plants with an AHAS inhibiting herbicide, pre-sowing, would have also been obvious, given the teaching of Croughan, and as a matter of standard practice. 
One would have been motivated to combine the above teachings given that Kolkman et al teach that the alanine to valine substitution at a position corresponding to position 179 confers resistance to imidazolinones and sulfonylureas; given the express suggestion in Tan et al; and given the desirability of AHAS-herbicide resistant crops.  Because Okuzaki et al teach successfully using site-specific oligonucleotide-based mutagenesis to introduce point mutations into the rice AHAS gene, given that Croughan reduced the invention to practice, and given the highly conserved nature of the AHASL amino acid position corresponding to position 179 of SEQ ID NO: 2, one would have had a reasonable expectation of success. 

11.	Claim 108 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Croughan (U.S. Patent Publication 2003/0217381, published November 20, 2003), in view of Kolkman et al (2004, Theoretical and Applied Genetics 109:1147-1159), Tan et al (Pest Manag. Sci. (2005) 61:246-257, published online on December 31, 2004), Kmiec et al (US Patent Publication 2003/0236208, published December 25, 2003), and Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), as applied to claim 87, and further in view of Flanagan et al (US Patent Publication 2005/0138685, priority to December 22, 2003).  Applicant's arguments filed on December 28, 2020 have been fully considered but they are not persuasive.
The claim is drawn to the mutagenized rice polypeptide of claim 87, further comprising a Bacillus thuringiensis toxin protein.  The language of claim 87 would encompass a scenario where the nucleic acid encoding the mutant AHAS protein of claim 87 is stacked with a transgene expressing a Cry protein, and thus both proteins are expressed and comprised in a resultant composition, such as in a plant or in a cell. 
The teachings of Croughan, Kolkman et al, Tan et al, Kmiec et al, and Okuzaki et al are set forth above.  The references do not expressly teach combining a mutant AHAS with an insecticidal B. thuringiensis protein.  
Flanagan et al teach endotoxins obtained from B. thuringiensis, expression cassettes comprising nucleic acids encoding said toxins, and teach compositions and plants comprising said nucleic acids (claims 1-4 and 9-12).  Flanagan et al teach stacking the nucleic acids encoding said endotoxins with nucleic acids encoding herbicide tolerance genes, including AHAS mutants (syn. “acetolactate synthase”) (paragraph 0156). 
prima facie obvious to one of ordinary skill in the art to further modify the mutant AHAS polypeptide made obvious by the combined teachings of Croughan, Kolkman et al, Tan et al, Kmiec et al, and Okuzaki et al, using the teachings of Flanagan et al, and stack the nucleic acid encoding said mutant AHAS with a nucleic acid encoding any of the Cry proteins taught by Flanagan et al.  It would have been obvious to express the resultant nucleic acid in a plant or a cell.  One would have been motivated to do so to impart insecticidal and herbicidal tolerance to a plant or cell expressing said nucleic acid.  Given the routine nature of the methods involved, one would have had reasonable expectation of success.
Response to Arguments. 
Applicant argues that the claims must be considered in their entirety, and reiterates the previously submitted arguments directed to the teaching of the cited reference individually.  Applicant argues that Croughan does not teach the claimed polypeptide, that “Kolkman fails to supply the deficiencies of Croughan” and that the teachings of Kolkman et al are directed to sunflower, not rice (pages 10-11 of the Remarks).  Applicant argues that Tan et al, Kmiec et al, and Okuzaki et al, similarly do not remedy the deficiencies of Croughan (pages 12-13).  Applicant argues that Kmiec et al teach a large number of plant species, “a list so broad as to encompass a large number of distinct plant species,” and that Tan et al do not teach a monocot comprising the A205V substitution (pages 12-13).  Applicant argues impermissible hindsight and a large number of references (pages 14-15). 

Applicant’s argument remains not commensurate with the scope of the claims.  Claim 87, for example, is not directed to a rice plant, but to a mutagenized rice polypeptide.  The patentability of said polypeptide is limited by its structure, not location.  A protein that reads on the claimed mutant AHASL would read on it regardless of where the enzyme is located.  Applicant has not disputed the obviousness of making a polypeptide that would read on the instantly claimed structure.  Applicant also has not identified any structural differences between the claimed invention and an invention that would have been prima facie obvious in view of the cited prior art. 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For example, the fact that Croughan does not teach the A205V substitution in a plant does not make the argument persuasive, because Kolkman et al teaches that substitution.  The fact that Kolkman et al do not expressly teach a rice AHAS comprising said substitution does not make the argument persuasive, because the domain in which 
In response to Applicant's argument that the Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, no knowledge was gleaned only from Applicant’s disclosure. 
Applicant‘s invention amounts to introducing a known substitution at a conserved position of the AHASL, where the herbicide-resistance properties of said substitution are not only well-known, but used commercially (see Tan et al, pg. 248, right col.), into the AHASL of a different crop species, rice.  The feasibility of doing so was specifically confirmed by Okuzaki et al, who not only teach successfully using site-specific 
Conclusion
12.	No claims are allowed. 
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662